
	

113 HR 1174 IH: Sound Dollar Act of 2013
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1174
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Brady of Texas
			 (for himself, Mrs. Bachmann,
			 Mr. Bentivolio,
			 Mrs. Blackburn,
			 Mr. Bonner,
			 Mr. Bridenstine,
			 Mr. Broun of Georgia,
			 Mr. Burgess,
			 Mr. Cole, Mr. Conaway, Mr.
			 Duffy, Mr. Duncan of South
			 Carolina, Mr. Flores,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Gohmert,
			 Mr. Gowdy,
			 Mr. Graves of Missouri,
			 Mr. Huizenga of Michigan,
			 Ms. Jenkins,
			 Mr. Johnson of Ohio,
			 Mr. Sam Johnson of Texas,
			 Mr. Jones,
			 Mr. Jordan,
			 Mr. Kingston,
			 Mr. Labrador,
			 Mr. LaMalfa,
			 Mr. Lamborn,
			 Mr. Lance,
			 Mr. Lankford,
			 Mr. Long, Mr. Lucas, Mr.
			 Luetkemeyer, Mrs. Lummis,
			 Mr. Marchant,
			 Mr. McClintock,
			 Mr. Miller of Florida,
			 Mr. Mullin,
			 Mr. Mulvaney,
			 Mr. Neugebauer,
			 Mr. Pearce,
			 Mr. Petri,
			 Mr. Pitts,
			 Mr. Ribble,
			 Mr. Rokita,
			 Mr. Scalise,
			 Mr. Smith of Texas,
			 Mr. Stutzman,
			 Mr. Thornberry,
			 Mr. Walberg,
			 Mr. Weber of Texas, and
			 Mr. Woodall) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Federal Reserve Act to improve the
		  functioning and transparency of the Board of Governors of the Federal Reserve
		  System and the Federal Open Market Committee, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Sound Dollar Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Single Mandate for Price Stability Act
					Sec. 101. Findings.
					Sec. 102. Price stability mandate.
					Title II—Financial Stability and Moral Hazard Mitigation
				Act
					Sec. 201. Findings.
					Sec. 202. Lender-of-last-resort policy.
					Title III—Diversifying the Federal Open Market Committee to
				Reflect a 21st Century Economy Act
					Sec. 301. Findings.
					Sec. 302. Federal Open Market Committee membership.
					Title IV—Demystification of Monetary Policy Decisions
				Act
					Sec. 401. Findings.
					Sec. 402. Release of transcripts.
					Title V—Exchange Rate Responsibility Act
					Sec. 501. Findings.
					Sec. 502. Report on the effect of exchange rate
				policy.
					Sec. 503. Renaming of Exchange Stabilization Fund.
					Sec. 504. Conversion to all-SDR Fund.
					Title VI—Credit Allocation Neutrality Act
					Sec. 601. Findings.
					Sec. 602. Limitation on certain non-emergency security
				purchases.
					Title VII—Bureau of Consumer Financial Protection Funding
				Act
					Sec. 701. Findings.
					Sec. 702. Bureau of Consumer Financial Protection
				Funding.
				
			ISingle Mandate for
			 Price Stability Act
			101.FindingsThe Congress finds the following:
				(1)Monetary policy can only affect the level
			 of employment in the short term because nonmonetary factors determine the level
			 of employment in the long term. At best, the Federal Reserve may temporarily
			 increase the level of employment through monetary policy, but such efforts risk
			 the possibility of price inflation and increased business cycle volatility in
			 the future. However, the Federal Reserve can achieve price stability in the
			 long term through monetary policy. Price stability is desirable because both
			 price inflation and price deflation damage the U.S. economy. Therefore, to
			 maximize long-term economic growth and achieve the highest sustainable level of
			 real output and employment, price stability should be the objective of monetary
			 policy.
				(2)Countries whose
			 central bank has a single mandate for price stability generally have a better
			 record of achieving stable prices than countries whose central bank has a
			 mandate that gives equal weight to other objectives such as maximum employment
			 or low interest rates.
				(3)In general, an
			 overly accommodative monetary policy inflates both asset prices and prices for
			 goods and services. However, an overly accommodative monetary policy may
			 sometimes cause a misallocation of capital that inflates asset prices
			 disproportionately, creating unsustainable bubbles in asset prices, while
			 prices indices for goods and services do not register significant price
			 inflation. When asset bubbles burst, many investments must be liquidated at
			 considerable cost to the U.S. economy in terms of lower real output and
			 employment.
				(4)Price stability cannot always be measured
			 solely through price indices for goods and services since such indices exclude
			 changes in asset prices. Therefore, the Federal Reserve should monitor (A) the
			 prices of, and the expected returns from, major asset classes (including
			 equities, residential real estate, commercial and industrial real estate,
			 agricultural real estate, gold and other commodities, corporate bonds, U.S.
			 Government bonds, State and local government bonds, and other securities), (B)
			 the value of the U.S. dollar relative to other currencies, and (C) the value of
			 the United States dollar relative to gold, as metrics to determine whether the
			 Federal Reserve’s monetary policy is consistent with long-term price
			 stability.
				102.Price stability
			 mandate
				(a)In
			 generalSection 2A of the
			 Federal Reserve Act is amended—
					(1)by striking maintain long run growth
			 of the monetary and credit aggregates commensurate with the economy’s long run
			 potential to increase production, so as to promote effectively the goals of
			 maximum employment, stable prices, and moderate long-term interest
			 rates and inserting pursue the goal of long-term price
			 stability, in order to achieve the maximum sustainable rate of output growth
			 and the maximum level of employment through time;
					(2)by striking
			 The Board of Governors and inserting the following:
						
							(a)In
				generalThe Board of
				Governors
							;
				and
					(3)by adding at the
			 end the following:
						
							(b)Price stability
				metrics
								(1)In
				generalThe Board of Governors of the Federal Reserve System and
				the Federal Open Market Committee shall—
									(A)define the term
				long-term price stability for purposes of subsection (a);
				and
									(B)establish metrics that the Board and the
				Committee will use to evaluate whether long-term price stability is being
				achieved.
									(2)Establishment of
				metricsIn establishing the
				metrics described under paragraph (1)(B), the Board and Committee shall—
									(A)take into
				consideration price indices of goods and services; and
									(B)evaluate, on an ongoing basis—
										(i)whether such
				metrics are comprehensively reflecting price movements in the economy;
				and
										(ii)whether any price movements not captured by
				the price indices of goods and services are causing a significant misallocation
				of capital in the United States economy.
										(3)Metric
				evaluationThe Board and
				Committee shall, with respect to the evaluation process required pursuant to
				paragraph (2)(B), monitor—
									(A)the prices of, and the expected returns
				from, major asset classes (including equities, residential real estate,
				commercial and industrial real estate, agricultural real estate, commodities,
				corporate bonds, State and local government bonds, and other securities) and
				the allocation of capital in financial markets and the broader economy;
									(B)the value of the
				United States dollar relative to other currencies; and
									(C)the value of the
				United States dollar relative to gold.
									(4)Public
				disclosure; Report to the CongressThe Board and the Committee shall, with
				respect to the definition of long-term price stability and the establishment of
				metrics set pursuant to paragraph (1)—
									(A)make such definition and metrics available
				to the public on a website maintained by the Board or the Committee; and
									(B)each time such
				definition and metrics are set or revised, issue a report to the Congress
				stating such definition and
				metrics.
									.
					(b)Additional
			 evaluations and determinations included in semi-Annual report to
			 CongressSection 2B(b) of the
			 Federal Reserve Act is amended—
					(1)by striking
			 containing a discussion and inserting the following:
						
							containing—(1)a
				discussion
							;
					(2)by striking the
			 period and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(2)the results of the evaluation process
				conducted pursuant to section 2A(b)(2)(B);
							(3)a determination of
				whether the goal of long-term price stability is being met and, if such goal is
				not being met, an explanation of why the goal is not being met and the steps
				that the Board and the Federal Open Market Committee will take to ensure that
				the goal is met in the future; and
							(4)a description of
				the main monetary policy instruments used by the Board and the Federal Open
				Market Committee and a description of the strategy of the Board and the
				Committee with respect to using such instruments to achieve the goal of
				long-term price
				stability.
							.
					IIFinancial
			 Stability and Moral Hazard Mitigation Act
			201.FindingsThe Congress finds the following:
				(1)The Federal Reserve performs an essential
			 function for financial stability by serving as lender of last resort in order
			 to—
					(A)prevent the
			 unnecessary failures of otherwise solvent United States banks and other
			 financial institutions;
					(B)reduce the
			 likelihood of financial contagion and disruptions in United States financial
			 markets; and
					(C)minimize any
			 adverse effects on real output and employment in the United States
			 economy.
					(2)In acting as the
			 lender of last resort, the Federal Reserve, may—
					(A)buy debt
			 securities at fair market value; or
					(B)provide short-term
			 credit, secured by appropriate collateral in proper margin, to otherwise
			 solvent banks and other financial institutions that encounter funding
			 difficulties during a financial crisis.
					(3)Nevertheless, in
			 its nearly 100-year history, the Federal Reserve has never clearly articulated
			 its lender-of-last-resort policy.
				(4)The absence of an
			 official lender-of-last-resort policy has led to—
					(A)increased economic
			 uncertainty because no one knows with certainty how the Federal Reserve may
			 behave;
					(B)financially
			 distressed firms seeking political solutions in the form of pressure from
			 Congress or the Administration being placed on the Federal Reserve to act to
			 save them; and
					(C)a moral hazard
			 problem from financial institutions taking greater risks and increasing
			 leverage based upon assumptions of how the Federal Reserve will act, though
			 there is no formal statement assuring how the Federal Reserve will act.
					(5)By establishing a
			 formal lender-of-last-resort policy, the Federal Reserve would decrease
			 uncertainty in the market during times of financial crisis and mitigate the
			 moral hazards created by recent bailouts.
				(6)An official
			 lender-of-last-resort policy should provide that once a financial crisis has
			 dissipated, the Federal Reserve should, in an orderly way, sell any debt
			 securities that—
					(A)the Federal
			 Reserve acquired acting as lender of last resort; and
					(B)the Federal
			 Reserve does not normally own for its System Account.
					(7)Further, to reduce
			 moral hazard, the Federal Reserve’s lender-of-last-resort policy should make
			 clear that credit in any form will not be provided to insolvent banks or other
			 financial institution.
				202.Lender-of-last-resort
			 policy
				(a)In
			 generalNot later than the
			 end of the 1-year period beginning on the date of the enactment of this Act,
			 the Board of Governors of the Federal Reserve System shall clearly articulate
			 the Board’s lender-of-last-resort policy.
				(b)ConsultationIn articulating the policy required under
			 subsection (a), the Board of Governors shall consult with—
					(1)the Federal
			 Reserve bank presidents;
					(2)the Comptroller of
			 the Currency;
					(3)the Chairperson of
			 the Federal Deposit Insurance Corporation;
					(4)the Securities and
			 Exchange Commission;
					(5)the Commodity
			 Futures Trading Commission; and
					(6)such other persons
			 with expertise in financial services regulation and monetary policy as the
			 Board of Governors may determine appropriate.
					IIIDiversifying the
			 Federal Open Market Committee to Reflect a 21st Century Economy Act
			301.FindingsThe Congress finds the following:
				(1)The Federal Reserve Act delineates specific
			 requirements for the seven governors charged with oversight of the Federal
			 Reserve System.
				(2)In a reflection of
			 the Federal Reserve System’s decentralized structure that broadly distributes
			 power and responsibility across the Nation, the Act mandates that the
			 presidentially appointed governors come from a wide range of geographic
			 locations and professional backgrounds. Specifically, the first undesignated
			 paragraph under section 10 of the Federal Reserve Act states that In
			 selecting the members of the Board, not more than one of whom shall be selected
			 from any one Federal Reserve District, the President shall have due regard to a
			 fair representation of the financial, agricultural, industrial, and commercial
			 interests and geographical divisions of the country..
				(3)The Federal Open
			 Monetary Committee consists of members of the Board of Governors and the
			 President or Vice President of the Federal Reserve Bank of New York on a
			 permanent basis and rotates voting membership among the remaining Regional
			 Reserve Banks.
				(4)The existing
			 structure of the Federal Open Market Committee places too much authority in the
			 hands of Washington and New York at the expense of the remainder of the United
			 States.
				(5)Monetary policy
			 should be conducted in the interest of all Americans and that policy goal is
			 best achieved by a Federal Open Market Committee that provides greater
			 representation and voice in policy decisions to the entire Nation as
			 represented by the Regional Reserve Banks. This objective is best achieved by
			 reforming the voting membership of the Federal Open Market Committee to include
			 all Regional Reserve Banks on a permanent basis.
				302.Federal Open
			 Market Committee membershipSection 12A(a) of the Federal Reserve Act
			 (12 U.S.C. 263(a)) is amended—
				(1)by striking
			 five representatives of the Federal Reserve banks to be selected as
			 hereinafter provided. and inserting 1 representative from each
			 of the Federal Reserve banks.; and
				(2)by striking
			 and, beginning with the election for the term commencing March 1, 1943,
			 shall be elected annually as follows: One by the board of directors of the
			 Federal Reserve Bank of New York, one by the boards of directors of the Federal
			 Reserve Banks of Boston, Philadelphia, and Richmond, one by the boards of
			 directors of the Federal Reserve Banks of Cleveland and Chicago, one by the
			 boards of directors of the Federal Reserve Banks of Atlanta, Dallas, and St.
			 Louis, and one by the boards of directors of the Federal Reserve Banks of
			 Minneapolis, Kansas City, and San Francisco. In such elections each board of
			 directors shall have one vote; and the details of such elections may be
			 governed by regulations prescribed by the committee, which may be amended from
			 time to time. and inserting and shall be elected by the board of
			 directors of the Federal Reserve bank that they are to
			 represent..
				IVDemystification
			 of Monetary Policy Decisions Act
			401.FindingsThe Congress finds the following:
				(1)A more efficient release of transcripts
			 from the Federal Reserve would result in better guidance for market
			 participants, and hence more economically efficient decisionmaking.
				(2)According to
			 Federal Reserve Chairman Ben Bernanke, when the monetary policy
			 committee regularly provides information about objectives, economic outlook,
			 and policy plans, two benefits result: (1) markets will price assets more
			 efficiently, and (2) a closer alignment between market participants’
			 expectations about the course of future short-term interest rates and
			 the views of policymakers.
				(3)The Federal
			 Reserve is able to release transcripts more efficiently without compromising
			 their decisionmaking process.
				402.Release of
			 transcriptsSection 12A(a) of
			 the Federal Reserve Act (12 U.S.C. 263(a)) is amended by adding at the end the
			 following:
				
					(d)Release of
				transcriptsThe Committee
				shall release meeting transcripts to the public not later than the end of the
				3-year period following each
				meeting.
					.
			VExchange Rate
			 Responsibility Act
			501.FindingsThe Congress finds as follows:
				(1)The Board of Governors of the Federal
			 Reserve System and the Federal Open Market Committee exercise control over the
			 supply of U.S. dollars, which is a major factor affecting the foreign exchange
			 rate value of the United States dollar. Therefore, the Board of Governors and
			 Federal Open Market Committee should report to Congress on the impact of
			 monetary policy on the foreign exchange rate value of the United States
			 dollar.
				(2)Over the last
			 several decades, Secretaries of the Treasury have repeatedly used the Exchange
			 Stabilization Fund for purposes that were not envisioned by Congress. To
			 prevent further abuses, the Exchange Stabilization Fund should be renamed as
			 the Special Drawing Rights Fund. The Special Drawing Rights Fund should hold
			 the Special Drawing Rights that the International Monetary Fund provided to the
			 United States. Any other assets currently in the Exchange Stabilization Fund
			 should be liquidated, and the proceeds used to reduce the public debt.
				502.Report on the effect
			 of exchange rate policySection 2B(b) of the Federal Reserve Act, as
			 amended by section 102(b), is further amended by adding at the end the
			 following:
				
					(5)an analysis of how the policies of the
				Board and the Federal Open Market Committee are affecting the foreign exchange
				rate value of the United States
				dollar.
					.
			503.Renaming of
			 Exchange Stabilization Fund
				(a)In
			 generalSection 5302 of title
			 31, United States Code, is amended by striking stabilization
			 fund each place such term appears and inserting Special Drawing
			 Rights Fund.
				(b)Conforming
			 amendments
					(1)Balanced Budget
			 and Emergency Deficit Control Act of 1985Section 255(g)(1)(A) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by
			 striking Exchange Stabilization Fund and inserting
			 Special Drawing Rights Fund.
					(2)Emergency
			 Economic Stabilization Act of 2008The Emergency Economic Stabilization Act of
			 2008 (12 U.S.C. 5211 et seq.) is amended—
						(A)in section 131, by
			 striking Exchange Stabilization Fund each place such term
			 appears in headings and text and inserting Special Drawing Rights
			 Fund; and
						(B)in the item relating to section 131 in the
			 table of contents of such Act, by striking Exchange Stabilization
			 Fund and inserting Special Drawing Rights Fund.
						(3)International
			 Financial Institutions ActSection 1704 of the International Financial
			 Institutions Act (22 U.S.C. 262r–3) is amended by striking stabilization
			 fund each place such term appears and inserting Special Drawing
			 Rights Fund.
					(4)Special Drawing
			 Rights ActThe Special
			 Drawing Rights Act (22 U.S.C. 286n et seq.) is amended by striking
			 Exchange Stabilization Fund each place such term appears and
			 inserting Special Drawing Rights Fund.
					(c)ReferencesAny
			 reference in a law, regulation, document, paper, or other record of the United
			 States to the Exchange Stabilization Fund shall be deemed a
			 reference to the Special Drawing Rights Fund.
				504.Conversion to
			 all-SDR Fund
				(a)Funds used To
			 reduce the debtThe Secretary
			 of the Treasury shall liquidate all property in the Special Drawing Rights Fund
			 (as so renamed under section 503), other than Special Drawing Rights, and use
			 all such amounts to reduce the public debt.
				(b)Limitation on
			 FundSection 5302 of title
			 31, United States Code, is amended—
					(1)in subsection
			 (a)(1)—
						(A)by striking
			 is available to carry out and inserting is only available
			 to carry out; and
						(B)by striking
			 , and for investing in obligations of the United States Government those
			 amounts in the fund the Secretary of the Treasury, with the approval of the
			 President, decides are not required at the time to carry out this section.
			 Proceeds of sales and investments, earnings, and interest shall be paid into
			 the fund and are available to carry out this section. However, the fund is not
			 available to pay administrative expenses; and
						(2)by striking
			 subsection (b) and inserting the following:
						
							(b)Fund only To
				hold Special Drawing RightsNotwithstanding any other provision of law,
				only Special Drawing Rights may be deposited into the Special Drawing Rights
				Fund.
							.
					(c)Conforming
			 amendments
					(1)Bretton Woods
			 Agreements ActSection 18 of
			 the Bretton Woods Agreements Act (22 U.S.C. 286e–3) is hereby repealed.
					(2)Support for East
			 European Democracy (SEED) Act of 1989The Support for East European Democracy
			 (SEED) Act of 1989 (22 U.S.C. 5401 et seq.) is amended—
						(A)in section
			 101(b)(1), by striking such as— and all that follows through the
			 end of the paragraph and inserting such as the authority provided in
			 section 102(c) of this Act.; and
						(B)in section 102(a),
			 by striking section 101(b)— and all that follows through the end
			 of the subsection and inserting section 101(b), should work closely with
			 the European Community and international financial institutions to determine
			 the extent of emergency assistance required by Poland for the fourth quarter of
			 1989..
						(d)Treatment of
			 certain fundsFunds that
			 would otherwise have been deposited into the Special Drawing Rights Fund (as so
			 renamed under subsection (a)), but for the amendments made by this section,
			 shall instead be paid to the Secretary of the Treasury, and the Secretary of
			 the Treasury shall use such funds to reduce the public debt.
				(e)Wind down period
			 for certain transactionsNotwithstanding any other provision of
			 this section, during the 3-year period beginning on the date of the enactment
			 of this Act, property other than Special Drawing Rights may be deposited, and
			 maintained, in the Special Drawing Rights Fund as needed to fulfill any
			 outstanding obligations on the Fund.
				VICredit Allocation
			 Neutrality Act
			601.FindingsThe Congress finds the following:
				(1)In conducting open market operations, the
			 Federal Open Market Committee should not allocate credit among households,
			 firms, and sectors of the United States economy.
				(2)To assure the
			 credit allocation neutrality of open market operations among households, firms,
			 and sectors of the United States economy, the Federal Open Market Committee
			 should conduct open market operations in United States Government securities,
			 and repurchase and reverse repurchase agreements that have a term of 1 year or
			 less, except in unusual and exigent circumstances.
				602.Limitation on
			 certain non-emergency security purchases
				(a)In
			 generalThe Federal Reserve
			 Act is amended—
					(1)in section 12A, by
			 adding at the end the following:
						
							(d)Emergency
				purchasing authority
								(1)In
				generalIn unusual and
				exigent circumstances, the Committee, by the affirmative vote of at least
				2/3 of the members of the Committee, may authorize any
				Federal reserve bank, during such period as the Committee may determine—
									(A)to buy and sell,
				at home or abroad, bills, notes, revenue bonds, and warrants with a maturity
				from date of purchase of not exceeding six months, issued in anticipation of
				the collection of taxes or in anticipation of the receipt of assured revenues
				by any State, county, district, political subdivision, or municipality in the
				continental United States, including irrigation, drainage and reclamation
				districts, and obligations of, or fully guaranteed as to principal and interest
				by, a foreign government or agency thereof; and
									(B)to buy and sell in the open market, under
				the direction and regulations of the Committee, any obligation which is a
				direct obligation of, or fully guaranteed as to principal and interest by, any
				agency of the United States.
									(2)Maximum holding
				periodAny bond, bill, note,
				revenue bond, warrant, or other obligation purchased by a Federal reserve bank
				pursuant to paragraph (1) shall be disposed of before the end of the 5-year
				period beginning on the end of the period determined by the Committee under
				paragraph (1).
								(3)ReportThe
				Committee shall provide to the Committee on Banking, Housing, and Urban Affairs
				of the Senate and the Committee on Financial Services of the House of
				Representatives, not later than 7 days after the Committee makes an
				authorization under this subsection, a report that includes—
									(A)the justification
				for the exercise of authority to provide;
									(B)the identity of
				the person to or from which purchases or sales were made;
									(C)the date and
				amount of the purchases or sales; and
									(D)the material terms
				of the purchases or sales.
									;
				and
					(2)in section
			 14(b)—
						(A)in paragraph (1),
			 by striking bonds issued under the provisions of subsection (c) of
			 section 4 of the Home Owners' Loan Act of 1933, as amended, and having
			 maturities from date of purchase of not exceeding six months, and bills, notes,
			 revenue bonds, and warrants with a maturity from date of purchase of not
			 exceeding six months, issued in anticipation of the collection of taxes or in
			 anticipation of the receipt of assured revenues by any State, county, district,
			 political subdivision, or municipality in the continental United States,
			 including irrigation, drainage and reclamation districts, and obligations of,
			 or fully guaranteed as to principal and interest by, a foreign government or
			 agency thereof,; and
						(B)by amending
			 paragraph (2) to read as follows:
							
								(2)To enter into security repurchase
				agreements and reverse repurchase agreements that have a term of 1 year or
				less, in accordance with rules and regulations prescribed by the Board of
				Governors of the Federal Reserve
				System.
								.
						(b)Transition
			 provisionEach Federal reserve bank that holds bonds, bills,
			 notes, revenue bonds, warrants, or other obligations purchased under the
			 authority granted by a provision struck under subsection (a)(2) shall dispose
			 of such obligations not later than the end of the 5-year period beginning on
			 the date of the enactment of this Act.
				VIIBureau of
			 Consumer Financial Protection Funding Act
			701.FindingsThe Congress finds the following:
				(1)As our Nation’s central bank, the Federal
			 Reserve conducts United States monetary policy and necessarily exercises broad
			 oversight responsibility to ensure the safety, soundness, and smooth
			 functioning of the Nation’s banking and payments systems.
				(2)There exists a
			 broad consensus among policymakers, academics, and most informed commentators
			 that central bank independence is necessary to the proper and effective conduct
			 of monetary policy and those regulatory activities necessary for the
			 implementation of such monetary policy.
				(3)In order to
			 preserve the independence of its activities, the Federal Reserve should remain
			 operationally and financially autonomous within the United States
			 Government.
				(4)However, those
			 activities that do not relate to the functions listed in paragraph (1) should
			 not occur outside of the constitutionally granted authority of Congress to
			 authorize and oversee the expenditure of public funds.
				(5)Therefore, the
			 Bureau of Consumer Financial Protection should be subject to the Federal
			 appropriations process to ensure effective Congressional oversight over its
			 activities and use of public funds.
				702.Bureau of Consumer
			 Financial Protection Funding
				(a)In
			 generalSection 1017 of the
			 Consumer Financial Protection Act of 2010 is amended—
					(1)in subsection
			 (a)—
						(A)by amending the
			 heading of such subsection to read as follows: Budget, financial management, and
			 audit.—;
						(B)by striking
			 paragraphs (1), (2), and (3);
						(C)by redesignating
			 paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and
						(D)in paragraph (1),
			 as so redesignated—
							(i)by
			 striking subparagraph (E); and
							(ii)by
			 redesignating subparagraph (F) as subparagraph (E);
							(2)by striking
			 subsections (b) and (c);
					(3)by redesignating
			 subsections (d) and (e) as subsections (b) and (c), respectively; and
					(4)in subsection (c),
			 as so redesignated—
						(A)by striking
			 paragraphs (1), (2), and (3) and inserting the following:
							
								(1)Authorization of
				appropriationsThere is
				authorized to be appropriated such funds as may be necessary to carry out this
				title.
								;
				and
						(B)by redesignating
			 paragraph (4) as paragraph (2).
						(b)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2013.
				
